Citation Nr: 0904580	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet and toes.

2.  Entitlement to service connection for myoclonus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
December 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2008, a travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  At the hearing, the Veteran and his 
representative withdrew claims of entitlement to service 
connection for numbness of the feet and toes and myoclonus 
from appellate consideration and these claims will be 
formally dismissed herein.   

The issue of entitlement to service connection for bilateral 
hearing loss being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

In December 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the claims 
of entitlement to service connection for numbness of the feet 
and toes and for myoclonus.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of entitlement to service connection for 
numbness of the feet and hands have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of entitlement to service connection for 
myoclonus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In December 2008 at the travel Board 
hearing, the Veteran and his representative discussed their 
desire to withdraw the appeals concerning the claims of 
entitlement to service connection for numbness of the feet 
and hands and for myoclonus.  That intention was documented 
in writing in a statement signed by the Veteran in December 
2008.  No allegations of errors of fact or law, therefore, 
remain for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review these appeals, and they 
are dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for numbness of the feet and hands is dismissed.

The appeal concerning the issue of entitlement to service 
connection for myoclonus is dismissed.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

During the 2008 hearing, the Veteran mentioned that post-
service, he went to work for the Federal Civil Service at 
Fort Meade, Maryland and reported that his hearing was 
checked at that time (about 1976) and that hearing loss was 
shown.  This evidence has not been sought for the record and 
may prove helpful to the Veteran's claim, in that it would 
place the earliest identification of hearing loss closer to 
service and may include additional details pertaining to the 
history of his symptoms.  Accordingly, an attempt to obtain 
this evidence will be made.

Should any additional evidence, such as that identified 
above, be added to the record, the Board leaves open the 
possibility that a second VA audio examination may be 
warranted in this case.  (The file contains a VA audio 
examination report dated in January 2007.) 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide information regarding any 
treatment, private or VA, which he has 
received for hearing loss at any time 
between his discharge from service in 1964 
to the present time.  After obtaining any 
necessary release forms the RO should 
request such evidence and associate it 
with the claims folder.  

The Veteran has specifically mentioned 
having his hearing tested in approximately 
1976 in conjunction with employment with 
the Federal Civil Service at Fort Meade, 
MD.  Accordingly, the RO is requested to 
seek additional details as necessary and 
to contact the appropriate source in an 
attempt to obtain these records.  All such 
efforts should be annotated for the file 
and should these records be unavailable, 
that fact should also be recorded in the 
file and the Veteran should be advised of 
this fact.  

2.  After undertaking the aforementioned 
steps to further develop the record, 
should the RO believe that a second VA 
audio examination is warranted, this 
should be scheduled.  Should an 
examination be sought, it should include a 
request for an opinion addressing whether 
it is at least as likely as not (50 
percent or greater probability) that any 
current hearing impairment originated 
during service, or is otherwise related to 
service (such as due to service-related 
acoustic trauma).

3.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss.  If the decision remains adverse to 
the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


